

Exhibit 10.1
 

--------------------------------------------------------------------------------

 
EXCHANGE AGREEMENT
 
among
 
BRT REALTY TRUST
 
and
 
TABERNA PREFERRED FUNDING IV, LTD.,
 
TABERNA PREFERRED FUNDING V, LTD.,
 
and
 
TABERNA PREFERRED FUNDING VI, LTD.
 
Dated as of May 26, 2009
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT, dated as of May 26, 2009 (this “Agreement”), is entered
into by and among BRT REALTY TRUST, a Massachusetts business trust (the
“Company”) and TABERNA PREFERRED FUNDING IV, LTD. (“Taberna IV”), TABERNA
PREFERRED FUNDING V, LTD. (“Taberna V”) and TABERNA PREFERRED FUNDING VI, LTD.
(“Taberna VI”, and together with Taberna IV and Taberna V, collectively,
“Taberna”).
 
RECITAL:
 
A.           Reference is made to (i) that certain Junior Subordinated Indenture
dated as of March 21, 2006 (the “March Indenture”) and (ii) that certain Junior
Subordinated Indenture dated as of April 27, 2006 (the “April Indenture” and
together with the March Indenture, the “Existing Indentures”), each by and
between the Company and The Bank of New York Mellon Trust Company, National
Association (“BNYMTC”) (as successor to JPMorgan Chase Bank, National
Association, as trustee, the “Existing Indenture Trustee”).
 
B.           Reference is made to (i) that certain Amended and Restated Trust
Agreement dated as of March 21, 2006 (the “March Trust Agreement”) and (ii) that
certain Amended and Restated Trust Agreement dated as of April 27, 2006 (the
“April Trust Agreement” and together with the March Trust Agreement, the “Trust
Agreements”), each by and among the Company, as depositor, BNYMTC, as property
trustee (the “Property Trustee”), BNY Mellon Trust of Delaware (as successor to
Chase Bank USA, National Association), as Delaware trustee (the “Delaware
Trustee”), the respective administrative trustees named therein and other
parties thereto.
 
C.           BRT Realty Trust Statutory Trust I (“Trust I”) is the holder of the
Junior Subordinated Note due 2036 in the original principal amount of
$25,774,000 issued by the Company pursuant to the March Indenture (“Subordinated
Note I”).
 
D.           BRT Realty Trust Statutory Trust II (“Trust II” and, together with
Trust I, the “Trusts”) is the holder of the Junior Subordinated Note due 2036 in
the original principal amount of $30,928,000 issued by the Company pursuant to
the April Indenture (“Subordinated Note II” and together with Subordinated Note
I, the “Existing Subordinated Notes”).
 
E.           Taberna IV and Taberna VI are the holders of Preferred Securities
in the original aggregate principal amount of $25,000,000 issued by Trust I
pursuant to the March Trust Agreement, copies of which are attached hereto as
Exhibit A-1 (the “Trust I Preferred Securities”).
 
F.           Taberna V and Taberna VI are the holders of Preferred Securities in
the original aggregate principal amount of $30,000,000 issued by Trust II
pursuant to the April Trust Agreement, copies of which are attached hereto as
Exhibit A-2 (the “Trust II Preferred Securities” and together with the Trust I
Preferred Securities, the “Original Preferred Securities”).
 

--------------------------------------------------------------------------------


 
G.           Simultaneously herewith, the Company and The Bank of New York
Mellon (“BNYM”), as trustee (the “New Indenture Trustee”), have entered into
that certain Junior Subordinated Indenture (the “New Indenture”) pursuant to
which Company proposes to issue Fifty-Eight Million Three Hundred Thousand
Dollars ($58,300,000) in aggregate principal amount of the Junior Subordinated
Notes due April 30, 2036 of the Company as follows (collectively, the
“Securities”):
 
 
(i)
Junior Subordinated Note due 2036 in the original principal amount of
$25,837,000 issued by the Company to Taberna IV, a copy of which is attached
hereto as Exhibit B-1 (“Note 1”);

 
 
(ii)
Junior Subordinated Note due 2036 in the original principal amount of
$15,900,000 issued by the Company to Taberna V, a copy of which is attached
hereto as Exhibit B-2 (“Note 2”); and

 
 
(iv)
Junior Subordinated Note due 2036 in the original principal amount of
$16,563,000 issued by the Company to Taberna VI, a copy of which is attached
hereto as Exhibit B-3 (“Note 3”).

 
H.           On the terms and subject to the conditions set forth in this
Agreement, the Company and Taberna have agreed to exchange the Original
Preferred Securities for the Securities.
 
NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:
 
13.          Definitions.  This Agreement, the New Indenture and the Securities
are collectively referred to herein as the “Operative Documents.”  All other
capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed thereto in the New Indenture.  The following terms
shall have the following meanings:
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
“April Indenture” has the meaning set forth in the Recitals.
 
“April Trust Agreement” has the meaning set forth in the Recitals.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.
 
“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include (for purposes of U.S. Department of Labor
Regulations Section 2510.3-101 or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
 
“BNYM” has the meaning set forth in the Recitals.
 
- 2 -

--------------------------------------------------------------------------------


 
“BNYMTC” has the meaning set forth in the Recitals.
 
“CDO Trustee” has the meaning set forth in Section 2(b)(i).
 
“CERCLA” has the meaning set forth in Section 4(kk).
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.
 
“Closing Date” has the meaning set forth in Section 2(b).
 
“Closing Room” has the meaning set forth in Section 2(b).
 
“Company” has the meaning set forth in the introductory paragraph hereof.
 
“Company Counsel” has the meaning set forth in Section 3(b).
 
“Commission” has the meaning set forth in Section 4(u).
 
“Delaware Trustee” has the meaning set forth in the Recitals.
 
“Environmental Law” has the meaning set forth in Section 4(kk). “Environmental
Laws” shall have the correlative meaning.
 
“Equity Interests” means with respect to any Person (a) if such a Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company and (c) if such Person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.
 
“Exchange” has the meaning set forth in Section 2(b).
 
“Exchange Act” has the meaning set forth in Section 4(i).
 
“Existing Indentures” has the meaning set forth in the Recitals.
 
“Existing Indenture Trustee” has the meaning set forth in the Recitals.
 
“Existing Subordinated Notes” has the meaning set forth in the Recitals.
 
“Financial Statements” has the meaning set forth in Section 4(v).
 
“GAAP” has the meaning set forth in Section 4(v).
 
“Governmental Entities” has the meaning set forth in Section 4(n).
 
- 3 -

--------------------------------------------------------------------------------


 
“Governmental Licenses” has the meaning set forth in Section 4(q).
 
“Hazardous Materials” has the meaning set forth in Section 4(kk).
 
“Holder” has the meaning set forth in the New Indenture.
 
“Impairment” means any claim, counterclaim, setoff, defense, action, demand,
litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.
 
“Indemnified Party” has the meaning set forth in Section 8(a).  “Indemnified
Parties” shall have the correlative meaning.
 
“Investment Company Act” has the meaning set forth in Section 4(i).
 
“Interim Financial Statements” has the meaning set forth in Section 4(v).
 
“Lien” has the meaning set forth in Section 4(n).
 
“March Indenture” has the meaning set forth in the Recitals.
 
“March Trust Agreement” has the meaning set forth in the Recitals.
 
“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), earnings, business, liabilities or assets of the
Company and its Significant Subsidiaries taken as a whole; provided, however,
that none of the matters disclosed (i) in the Company’s Form 10-K for the fiscal
year ended September 30, 2008, (ii) Form 10-Q for the quarterly periods ended
December 31, 2008 or March 31, 2009, (iii) Form 8-k filed on May 8, 2009 or (iv)
Schedule 1 hereto shall be deemed to constitute a Material Adverse Effect.
 
“Material Adverse Change” has the meaning set forth in Section 3(d)(ii).
 
“New Indenture” has the meaning set forth in the Recitals.
 
“New Indenture Trustee” has the meaning set forth in the Recitals.
 
“Note 1” has the meaning set forth in the Recitals.
 
“Note 2” has the meaning set forth in the Recitals.
 
“Note 3” has the meaning set forth in the Recitals.
 
“Original Preferred Securities” has the meaning set forth in the Recitals.
 
“Properties” has the meaning set forth in Section 4(jj).
 
“Property Trustee” has the meaning set forth in the Recitals.
 
- 4 -

--------------------------------------------------------------------------------


 
“Regulation D” has the meaning set forth in Section 4(g).
 
“REIT” has the meaning set forth in Section 4(cc).
 
“Repayment Event” has the meaning set forth in Section 4(n).
 
“Rule 144A(d)(3)” has the meaning set forth in Section 4(i).
 
“Securities” has the meaning set forth in the Recitals.
 
“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.
 
“Significant Subsidiary” has the meaning as set forth in Securities and Exchange
Commission Regulation S-X.
 
“Significant Subsidiaries” means, collectively, each and every Significant
Subsidiary.
 
“Subordinated Note I” has the meaning set forth in the Recitals.
 
“Subordinated Note II” has the meaning set forth in the Recitals.
 
“Taberna” has the meaning set forth in the introductory paragraph hereof.
 
“Taberna IV” has the meaning set forth in the introductory paragraph hereof.
 
“Taberna V” has the meaning set forth in the introductory paragraph hereof.
 
“Taberna VI” has the meaning set forth in the introductory paragraph hereof.
 
“Taberna Entities” or “Taberna Holders” shall mean Taberna IV, Taberna V and
Taberna VI.
 
“Tax” has the meaning set forth in Section 4(dd).
 
“Taxes” has the meaning set forth in Section 4(dd).
 
“Tax Returns” has the meaning set forth in Section 4(dd).
 
“Third Party Fees” has the meaning set forth in Section 5(m).
 
“Third Party Fees Payment” has the meaning set forth in Section 7.
 
“Trust I” has the meaning set forth in the Recitals.
 
“Trust II” has the meaning set forth in the Recitals.
 
“Trust I Preferred Securities” has the meaning set forth in the Recitals.
 
- 5 -

--------------------------------------------------------------------------------


 
“Trust II Preferred Securities” has the meaning set forth in the Recitals.
 
“Trust Agreements” has the meaning set forth in the Recitals.
 
“Trusts” has the meaning set forth in the Recitals.
 
 
14.
Exchange of Original Preferred Securities for Securities.

 
(a)           The Company agrees to issue the Securities in accordance with the
New Indenture and has requested that Taberna accept such Securities in exchange
for the Original Preferred Securities, and Taberna hereby accepts such
Securities in exchange for the Original Preferred Securities upon the terms and
conditions set forth herein.
 
(b)           The closing of the exchange contemplated herein (the “Exchange”)
shall occur at the offices of Duane Morris, LLP in New York, New York (the
“Closing Room”), or such other place as the parties hereto shall agree, at 11:00
a.m. New York time, on May 26, 2009 or such later date as the parties may agree
(such date and time of delivery the “Closing Date”). The Company and Taberna
hereby agree that the Exchange will occur in accordance with the following
requirements:
 
 (i)           Taberna Capital Management, LLC (as collateral manager for each
of the Taberna Entities) shall have delivered an issuer order instructing each
trustee (in each such capacity, a “CDO Trustee”) under the applicable indenture
pursuant to which such CDO Trustee serves as trustee for any of the Taberna
Entities, as applicable, to exchange the Original Preferred Securities for the
Securities.
 
 (ii)           The Original Preferred Securities and the Securities shall have
been delivered to the Closing Room, copies of which Original Preferred
Securities and Securities shall have previously been made available for
inspection, if so requested.
 
 (iii)           The Company shall have directed the New Indenture Trustee to
authenticate the Securities and deliver them to the applicable CDO Trustee, as
follows: (i) Note 1 to Taberna IV, (ii) Note 2 to Taberna V, and (iii) Note 3 to
Taberna VI.
 
 (iv)           The New Indenture Trustee shall have authenticated the
Securities in accordance with the terms of the New Indenture and delivered them
as provided above.
 
 (v)           The Property Trustee, on behalf of each of the Trusts, shall have
obtained the Original Preferred Securities and shall promptly thereafter, if
requested by the Company, cancel the Original Preferred Securities.
 
 (vi)           Simultaneously with the occurrence of the events described in
subsections (iv) and (v) hereof, (A) each Taberna Entity holding the applicable
Original Preferred Securities irrevocably transfers, assigns, grants and conveys
free and clear of any Lien, restriction on transfer of sale, or adverse claim of
any other kind whatsoever to the Company all of each such Taberna Entity’s
right, title and interest in, to and under the applicable Original Preferred
Securities and (B) each Taberna Entity shall be entitled to all of the rights,
title and interest of a Holder of the Securities under the terms of the
Securities, the New Indenture and any other Operative Documents.
 
- 6 -

--------------------------------------------------------------------------------


 
(vii)         The Company shall have paid to each of BNYMTC and BNYM all of each
such entity’s reasonable legal fees, costs and other expenses in connection with
the Exchange, as well as all other accrued and unpaid fees, costs and expenses
under the Existing Indentures and the Trust Agreements, if any.
 
(viii)        The Company shall have paid to the Trustee, for application upon
the Original Preferred Securities and for distribution to the applicable Taberna
Entities holding such Original Preferred Securities pursuant to the terms of the
Existing Indentures, all accrued interest for the period commencing on the most
recent interest payment date under the Original Preferred Securities and
continuing through and including April 30, 2009.
 
(ix)           The Company shall have paid to each Taberna Entity the applicable
interest payment for the Interest Period commencing on May 1, 2009 as required
by the applicable Note.
 
15.         Conditions Precedent.  The obligations of the parties under this
Agreement are subject to the following conditions precedent:
 
(a)           The representations and warranties contained herein shall be
accurate as of the date of delivery of the Securities.
 
(b)           (i) Milbank, Tweed, Hadley & McCloy LLP, counsel for the Company
(the “Company Counsel”), shall have delivered an opinion, dated the Closing
Date, addressed to each of the Taberna Entities as Holders and to the New
Indenture Trustee, in substantially the form set out in Annex A-I hereto; (ii)
in-house counsel for the Company (the “In-House Counsel”) shall have delivered
an opinion, dated the Closing Date, addressed to the Taberna Entities as Holders
and the New Indenture Trustee, in substantially the form set out in Annex A-II
hereto; and (iii) and the Company shall have furnished to the Taberna Entities
as Holders and to the New Indenture Trustee a certificate signed by the
Company’s Chief Executive Officer, President, any Executive Vice President,
Chief Financial Officer, or Treasurer, dated the Closing Date, addressed to the
Taberna Entities as Holders and to the New Indenture Trustee, in substantially
the form set out in Annex B hereto.  In rendering their opinions, the Company
Counsel and In-House Counsel may rely as to factual matters upon certificates or
other documents furnished by officers, directors and trustees of the Company and
by government officials; provided, however, that copies of any such certificates
or documents are delivered to the Taberna Entities as Holders and by and upon
such other documents as such counsel may, in its reasonable opinion, deem
appropriate as a basis for the Company Counsel’s or the In-House Counsel’s
opinion.  The Company Counsel and In-House Counsel may specify the jurisdictions
in which they are admitted to practice and that they are not admitted to
practice in any other jurisdiction and are not experts in the law of any other
jurisdiction.
 
(c)           The Taberna Entities shall have received the opinion of Gardere
Wynne Sewell LLP, special counsel for the New Indenture Trustee, dated as of the
Closing Date, addressed to the Taberna Entities as Holders of the Securities and
their successors and assigns, in substantially the form set out in Annex C
hereto.

 
- 7 -

--------------------------------------------------------------------------------

 

(d)           The Company shall have furnished to the Taberna Entities as
Holders of the Securities a certificate of the Company, signed by the Chief
Executive Officer, President or an Executive Vice President, and the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Company, in their
capacities as such, dated as of the Closing Date, as to (i) and (ii) below:
 
(i)            the representations and warranties in this Agreement and the New
Indenture are true and correct on and as of the Closing Date, and the Company
has complied with all the agreements and satisfied all the conditions on its
part to be performed or satisfied at or prior to the Closing Date; and
 
(ii)           since the date of the latest Interim Financial Statements, there
has been no material adverse change in the condition (financial or other),
earnings, business or assets of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions occurring in the ordinary course
of business (a “Material Adverse Change”).
 
(e)           Prior to the Closing Date, the Company shall have furnished to the
Taberna Entities as Holders of the Securities and their counsel such further
information, certificates and documents as the Taberna Entities as Holders of
the Securities or such counsel may reasonably request.
 
If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Taberna Entities as
Holders of the Securities or their counsel, this Agreement and any obligations
of Taberna hereunder, whether as holders of the Original Preferred Securities or
as prospective Holders of the Securities, may be canceled at, or at any time
prior to, the Closing Date by Taberna.  Notice of such cancellation shall be
given to the Company in writing or by telephone and confirmed in writing, or by
e-mail or facsimile.
 
If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Company or its
counsel, this Agreement and any obligations of the Company hereunder may be
canceled at, or at any time prior to, the Closing Date by the Company.  Notice
of such cancellation shall be given to Taberna in writing or by telephone and
confirmed in writing, or by e-mail or facsimile.
 
Each certificate signed by any officer of the Company and delivered to the
Taberna Entities as Holders of the Securities or the Taberna Entities’ counsel
in connection with the Operative Documents and the transactions contemplated
hereby and thereby shall be deemed to be a representation and warranty of the
Company and not by such officer in any individual capacity.

 
- 8 -

--------------------------------------------------------------------------------

 

16.         Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with each of the Taberna Entities, as
holders of the Original Preferred Securities and as the Holders of the
Securities, as follows:
 
(a)           It (i) is duly organized and validly existing under the laws of
its jurisdiction of organization or incorporation, (ii) is in good standing
under such laws and (iii) has full power and authority to execute, deliver and
perform its obligations under this Agreement and the other Operative Documents.
 
(b)           It is an “accredited investor” as defined in Rule 501 under the
Securities Act. Without characterizing the Original Preferred Securities as a
“security” within the meaning of applicable securities laws, it is not acquiring
the Original Preferred Securities with a view towards the sale or distribution
thereof in violation of the Securities Act.
 
(c)           None of the Securities, the New Indenture, or the Exchange is or
may be subject to any Impairment.  The Company has no current intention to
initiate any bankruptcy or insolvency proceedings.  The Company (i) has not
entered into the Exchange or any Operative Documents with the actual intent to
hinder, delay, or defraud any creditor and (ii) received reasonably equivalent
value in exchange for its obligations under the Operative Documents. None of the
Securities, the New Indenture, or the Exchange, is or may be void or voidable as
an actual or constructive fraudulent transfer or as a preferential transfer.
 
(d)           It (i) is a sophisticated entity with respect to matters such as
the Exchange, (ii) has such knowledge and experience, and has made investments
of a similar nature, so as to be aware of the risks and uncertainties inherent
in the Exchange and (iii) has independently and without reliance upon the
Taberna Entities as Holders of the Securities, Taberna Capital Management, LLC
or the Trustee or any of their affiliates, and based on such information as it
has deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon the Taberna Entities’ express
representations, warranties, covenants and agreements in this Agreement.  The
Company acknowledges that none of the Taberna Entities as Holders of the
Securities, Taberna Capital Management, LLC or Trustee or any of their
affiliates has given it any investment advice, credit information or opinion on
whether the Exchange is prudent.
 
(e)           It has not engaged any broker, finder or other entity acting under
the authority of it or any of its affiliates that is entitled to any broker’s
commission or other fee in connection with the transaction for which Taberna,
any Taberna Entity, Trustee or any of their affiliates could be responsible.
 
(f)           Intentionally omitted.
 
(g)           Neither the Company nor any of its “Affiliates” (as defined in
Rule 501(b) of Regulation D (“Regulation D”) under the Securities Act (as
defined below)), nor any person acting on its or their behalf, has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act.

 
- 9 -

--------------------------------------------------------------------------------

 

(h)           Neither the Company nor any of its Affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
any offer or sale of any of the Securities.
 
(i)           The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that are, or
are required to be, registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the Securities otherwise
satisfy the eligibility requirements of Rule 144A(d)(3) promulgated pursuant to
the Securities Act (“Rule 144A(d)(3)”).
 
(j)           Neither the Company nor any of its Affiliates, nor any person
acting on its or their behalf, has engaged, or will engage, in any “directed
selling efforts” within the meaning of Regulation S under the Securities Act
with respect to the Securities.
 
(k)           The Company is not, and immediately following consummation of the
transactions contemplated hereby, will not be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act.
 
(l)           Each of this Agreement and the New Indenture and the consummation
of the transactions contemplated herein and therein have been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by the Company, and, assuming due authorization, execution and delivery by
Taberna and/or the Trustee, as applicable, will be a legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.
 
(m)          The Securities have been duly authorized by the Company and, on the
Closing Date, will have been duly executed and delivered to the Trustee for
authentication in accordance with the New Indenture and, when authenticated in
the manner provided for in the New Indenture and delivered to the Taberna
Entities in exchange for the Original Preferred Securities, will constitute
legal, valid and binding obligations of the Company entitled to the benefits of
the New Indenture, enforceable against the Company in accordance with their
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.

 
- 10 -

--------------------------------------------------------------------------------

 

(n)           Neither the issue of the Securities and exchange of the Securities
for the Original Preferred Securities, nor the execution and delivery of and
compliance with the Operative Documents by the Company, nor the consummation of
the transactions contemplated herein or therein, (i) will conflict with or
constitute a violation or breach of (x) the charter or bylaws or similar
organizational documents of the Company or any subsidiary of the Company or (y)
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or their respective properties or assets (collectively, the
“Governmental Entities”), (ii) will conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any mortgage, pledge, security interest,
restriction, charge, claim, lien, equity or other encumbrance or adverse claim
of any kind (each, a “Lien”) upon any property or assets of the Company or any
of its subsidiaries pursuant to any contract, indenture, mortgage, loan
agreement, note, lease or other agreement or instrument to which (A) the Company
or any of its subsidiaries is a party or by which it or any of them may be
bound, or (B) any of the property or assets of any of them is subject, or any
judgment, order or decree of any court, Governmental Entity or arbitrator,
except, in the case of clause (i)(y) or this clause (ii), for such conflicts,
breaches, violations, defaults, Repayment Events (as defined below) or Liens
which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and (Y)
would not, singly or in the aggregate, have a Material Adverse Effect or (iii)
will require the consent, approval, authorization or order of any court or
Governmental Entity.  As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries prior to its scheduled maturity.
 
(o)           The Company has all requisite power and authority to own, lease
and operate its properties and assets and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.
 
(p)           The Company has no subsidiaries that are material to its business,
financial condition or earnings, other than those Significant Subsidiaries
listed in Schedule 4(p) attached hereto (which Schedule 4(p) includes each of
the Company’s Significant Subsidiaries).  Each Significant Subsidiary is a
corporation, partnership or limited liability company duly and properly
incorporated or organized or formed, as the case may be, validly existing and in
good standing under the laws of the jurisdiction in which it is chartered or
organized or formed, with all requisite corporate power and authority to own,
lease and operate its properties and conduct the business it transacts.  Each
Significant Subsidiary is duly qualified to transact business as a foreign
corporation, partnership or limited liability company, as applicable, and is in
good standing in each jurisdiction where the nature of its activities requires
such qualification, except where the failure to be so qualified would not,
singly or in the aggregate, have a Material Adverse Effect.  No Significant
Subsidiary of the Company (other than a taxable REIT subsidiary, if any) is
currently prohibited, directly or indirectly, under any agreement or other
instrument, other than as required by applicable law, to which it is a party or
is subject, from paying any dividends to the Company, from making  any other
distribution on such Significant Subsidiary’s capital stock or other Equity
Interests, from repaying to the Company any loans or advances to such
Significant Subsidiary from the Company or from transferring any of such
Significant Subsidiary’s properties or assets to the Company or any other
subsidiary of the Company.

 
- 11 -

--------------------------------------------------------------------------------

 

(q)           The Company and each of the Company’s subsidiaries hold all
necessary approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (collectively, the “Governmental
Licenses”) of and from Governmental Entities necessary to conduct their
respective businesses as now being conducted, and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company and its subsidiaries are in compliance
with all applicable laws, rules, regulations, judgments, orders, decrees and
consents, except where the failure to be in compliance would not, singly or in
the aggregate, have a Material Adverse Effect.
 
(r)           All of the issued and outstanding Equity Interests of the Company
and each of its subsidiaries are validly issued, fully paid and non-assessable;
all of the issued and outstanding Equity Interests of each consolidated
subsidiary of the Company is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim, or equitable right; and none of
the issued and outstanding Equity Interests of the Company or any subsidiary was
issued in violation of any preemptive or similar rights arising by operation of
law, under the charter or by-laws of such entity or under any agreement to which
the Company or any of its subsidiaries is a party.
 
(s)           Neither the Company nor any of its subsidiaries is (i) in
violation of its respective charter or by-laws or similar organizational
documents or (ii) in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which the
Company or any such subsidiary is a party or by which it or any of them may be
bound or to which any of the property or assets of any of them is subject,
except, in the case of clause (ii), where such violation or default would not,
singly or in the aggregate, have a Material Adverse Effect.
 
(t)           There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company after due inquiry, threatened against or
affecting the Company or any of its subsidiaries, except for such actions, suits
or proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect; and the aggregate of
all pending legal or governmental proceedings to which the Company or any of its
subsidiaries is a party or of which any of their respective properties or assets
is subject, including ordinary routine litigation incidental to the business,
are not expected to result in a Material Adverse Effect.
 
(u)           The accountants of the Company who certified the Financial
Statements(defined below) are independent public accountants of the Company and
its subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

 
- 12 -

--------------------------------------------------------------------------------

 

(v)           The audited consolidated financial statements (including the notes
thereto) and schedules of the Company and its consolidated subsidiaries for the
fiscal year ended September 30, 2008 (the “Financial Statements”) and the
interim unaudited consolidated financial statements of the Company and its
consolidated subsidiaries for the quarter ended March 31, 2009 (the “Interim
Financial Statements”) provided to Taberna are the most recent publicly
available audited and unaudited consolidated financial statements of the Company
and its consolidated subsidiaries, respectively, and fairly present in all
material respects, in accordance with U.S. generally accepted accounting
principles (“GAAP”), the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified, subject, in the case of
Interim Financial Statements, to year-end adjustments.  Such consolidated
financial statements and schedules have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as otherwise noted
therein and subject to normal recurring adjustments in the ordinary course).
 
(w)          Neither the Company nor any of its subsidiaries has any material
liability, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due, including any liability for taxes (and there is no past or
present fact, situation, circumstance, condition or other basis for any present
or future action, suit, proceeding, hearing, charge, complaint, claim or demand
against the Company or any of its subsidiaries that could give rise to any such
liability), except for (i) liabilities set forth in the Financial Statements or
the Interim Financial Statements and (ii) normal fluctuations in the amount of
the liabilities referred to in clause (i) above occurring in the ordinary course
of business of the Company and all of its subsidiaries since the date of the
most recent balance sheet included in such Interim Financial Statements.
 
(x)           Since the respective dates of the Financial Statements and the
Interim Financial Statements, there has not been (A) any Material Adverse Change
or (B) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its Equity Interests.
 
(y)           The documents of the Company filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were or hereafter are filed by the Company with the Commission,
complied and will comply in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder, and, at
the date of this Agreement and on the Closing Date, do not and will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and other than
such instruments, agreements, contracts and other documents as are filed as
exhibits to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form
10-Q or Current Reports on Form 8-K, there are no instruments, agreements,
contracts or documents of a character described in Item 601 of Regulation S-K
promulgated by the Commission to which the Company or any of its subsidiaries is
a party that are required to be so filed.  To the actual knowledge of the Chief
Financial Officer of the Company, except as set forth in Schedule 4(y), the
Company is in compliance with all currently applicable requirements of the
Exchange Act that were added by the Sarbanes-Oxley Act of 2002.

 
- 13 -

--------------------------------------------------------------------------------

 

(z)           No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, except
those which would not, singly or in the aggregate, have a Material Adverse
Effect.
 
(aa)         No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any Governmental Entity, other
than those that have been made or obtained, is necessary or required for the
performance by the Company of its obligations under the Operative Documents, as
applicable, or the consummation by the Company of the transactions contemplated
by the Operative Documents.
 
(bb)        The Company and each of its subsidiaries has good and marketable
title to all of its respective real and personal property, in each case free and
clear of all Liens and defects, except for those securing debt in the ordinary
course of its business and that would not, singly or in the aggregate, have a
Material Adverse Effect; and all of the leases and subleases under which the
Company or any of its subsidiaries holds properties are in full force and
effect, except where the failure of such leases and subleases to be in full
force and effect would not, singly or in the aggregate, have a Material Adverse
Effect, and neither the Company nor any of its subsidiaries has any notice of
any claim of any sort that has been asserted by anyone adverse to the rights of
the Company or any subsidiary of the Company under any such leases or subleases,
or affecting or questioning the rights of such entity to the continued
possession of the leased or subleased premises under any such lease or sublease,
except for such claims that would not, singly or in the aggregate, have a
Material Adverse Effect.
 
(cc)         To the knowledge of the Company, commencing with its taxable year
ending September 30, 2004, the Company has been, and upon the completion of the
transactions contemplated hereby, the Company will continue to be organized and
operated in conformity with the requirements for qualification and taxation as a
REIT under Sections 856 through 860 of the Code (for as long as the Board of
Trustees of the Company believes it is in the Company’s best interest to qualify
as a REIT), and the Company’s organizational structure and proposed method of
operation will enable it to continue to meet the requirements for qualification
and taxation as a REIT under the Code, and no actions have been taken (or not
taken which are required to be taken) which would cause such qualification to be
lost.  As long as the Board of Directors of the Company believes it is in the
Company’s best interests to qualify as a REIT, the Company expects to continue
to be organized and to operate in a manner so as to qualify as a REIT in the
taxable year ending September 30, 2009 and succeeding taxable years.
 
(dd)        The Company and each Significant Subsidiary has timely and duly
filed (or filed extensions thereof (and which extensions are presently in
effect)) all Tax Returns (as defined below) required to be filed by them, except
for any such Tax Returns where the failure to have done so would not, singly or
in the aggregate, have a Material Adverse Effect, and all such Tax Returns are
true, correct and complete in all material respects.  The Company and each
Significant Subsidiary has timely and duly paid in full all Taxes (as defined
below) required to be paid pursuant to such, except for any Taxes that are being
contested in good faith.  There are no federal, state, or other Tax audits or
deficiency assessments proposed or pending with respect to the Company or any of
the Significant Subsidiaries, and no such audits or assessments are
threatened.  As used herein, the terms “Tax” or “Taxes” mean (i) all federal,
state, local, and foreign taxes, and other assessments of a similar nature
(whether imposed directly or through withholding), including any interest,
additions to tax, or penalties applicable thereto, imposed by any Governmental
Entity, and (ii) all liabilities in respect of such amounts arising as a result
of being a member of any affiliated, consolidated, combined, unitary or similar
group, as a successor to another person or by contract.  As used herein, the
term “Tax Returns” means all federal, state, local, and foreign Tax returns,
declarations, statements, reports, schedules, forms, and information returns and
any amendments thereto filed or required to be filed with any Governmental
Entity.

 
- 14 -

--------------------------------------------------------------------------------

 

(ee)         To the knowledge of the Company, there are no rulemaking or similar
proceedings before the U.S. Internal Revenue Service or comparable federal,
state, local or foreign government bodies which involve or affect the Company or
any subsidiary, which, if the subject of an action unfavorable to the Company or
any subsidiary, could result in a Material Adverse Effect.
 
(ff)          The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries.  The Company and each of its
subsidiaries maintains a system of internal accounting controls to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(gg)        The Company and the Significant Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts in all material respects as are customary in the businesses in which
they are engaged or propose to engage after giving effect to the transactions
contemplated hereby including but not limited to, real or personal property
owned or leased against theft, damage, destruction, act of vandalism and all
other risks customarily insured against.  All policies of insurance and fidelity
or surety bonds insuring the Company or any of the Significant Subsidiaries or
the Company’s or Significant Subsidiaries’ respective businesses, assets,
employees, officers and directors are in full force and effect.  The Company and
each of the Significant Subsidiaries are in compliance with the terms of such
policies and instruments in all material respects. Neither the Company nor any
Significant Subsidiary has reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.  Within the
past twelve months, neither the Company nor any Significant Subsidiary has been
denied any insurance coverage it has sought or for which it has applied.

 
- 15 -

--------------------------------------------------------------------------------

 

(hh)        The Company and its subsidiaries or any person acting on behalf of
the Company and its subsidiaries including, without limitation, any director,
officer, agent or employee of the Company or its subsidiaries has not, directly
or indirectly, while acting on behalf of the Company and its subsidiaries (i)
used any corporate, partnership, company or trust funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate, partnership, company or trust funds; (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any other unlawful payment.
 
(ii)           The information provided by the Company pursuant to the Operative
Documents does not, as of the date hereof, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(jj)           Except as would not, individually or in the aggregate, result in
a Material Adverse Effect, (i) the Company and its subsidiaries have been and
are in material compliance with applicable Environmental Laws (as defined
below), (ii) none of the Company, any of its subsidiaries or, to the best of the
Company’s knowledge, (a) any other owners of any of the real properties
currently or previously owned, leased or operated by the Company or any of its
Significant Subsidiaries (collectively, the “Properties”) at any time or any
other party, has at any time released (as such term is defined in CERCLA (as
defined below)) or otherwise disposed of Hazardous Materials (as defined below)
on, to, in, under or from the Properties other than in compliance with all
applicable Environmental Laws, (iii) neither the Company nor any of its
subsidiaries has used nor intends to use the Properties or any subsequently
acquired properties, other than in compliance with applicable Environmental
Laws, (iv) neither the Company nor any of its subsidiaries has received any
notice of, or have any knowledge of any occurrence or circumstance which, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any Environmental Law with respect to the Properties, or their respective
assets or arising out of the conduct of the Company or its subsidiaries, (v)
none of the Properties are included or, to the best knowledge of the Company,
proposed for inclusion on the National Priorities List issued pursuant to CERCLA
by the United States Environmental Protection Agency or, to the best of the
Company’s knowledge, proposed for inclusion on any similar list or inventory
issued pursuant to any other Environmental Law or issued by any other
Governmental Entity, (vi) none of the Company, any of its subsidiaries or agents
or, to the best of the Company’s knowledge, any other person or entity for whose
conduct any of them is or may be held responsible, has generated, manufactured,
refined, transported, treated, stored, handled, disposed, transferred, produced
or processed any Hazardous Material at any of the Properties, except in
compliance with all applicable Environmental Laws, and has not transported or
arranged for the transport of any Hazardous Material from the Properties to
another property, except in compliance with all applicable Environmental Laws,
(vii) to the best of the Company’s knowledge, no lien has been imposed on the
Properties by any Governmental Entity in connection with the presence on or off
such Property of any Hazardous Material or with respect to an Environmental Law,
and (viii) none of the Company, any of its Significant Subsidiaries or, to the
best knowledge of the Company, any other person or entity for whose conduct any
of them is or may be held responsible, has entered into or been subject to any
consent decree, compliance order, or administrative order in connection with an
Environmental Law with respect to the Properties or any facilities or
improvements or any operations or activities thereon.

 
- 16 -

--------------------------------------------------------------------------------

 

(kk)         As used herein, “Hazardous Materials” shall include, without
limitation, any flammable materials, explosives, radioactive materials,
hazardous materials, hazardous substances, hazardous wastes, toxic substances or
related materials, asbestos, petroleum, petroleum products and any hazardous
material as defined by any federal, state or local environmental law, statute,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§ 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances
Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42 U.S.C.
§§ 7401-7642, the Clean Water Act (Federal Water Pollution Control Act), 33
U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26, and
the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, and any analogous
state laws, as any of the above may be amended from time to time and in the
regulations promulgated pursuant to each of the foregoing (including
environmental statutes and laws not specifically defined herein) (individually,
an “Environmental Law” and collectively, the “Environmental Laws”) or by any
Governmental Entity.
 
Except as expressly stated in this Agreement, the Company makes no
representations or warranties, express or implied, with respect to the Exchange,
the Original Preferred Securities, the Existing Indentures, or any other matter.
 
17.         Representations and Warranties of Taberna.  Each Taberna Entity, for
itself, represents and warrants to, and agrees with, the Company as follows:
 
(a)           It is a company duly formed, validly existing and in good standing
under the laws of the jurisdiction in which it is organized with all requisite
power and authority to execute, deliver and perform its obligations under the
Operative Documents to which it is a party, to make the representations and
warranties specified herein and therein and to consummate the transactions
contemplated in the Operative Documents.
 
(b)           This Agreement and the consummation of the transactions
contemplated herein has been duly authorized by it and, on the Closing Date,
will have been duly executed and delivered by it and, assuming due
authorization, execution and delivery by the Company and Trustee of the
Operative Documents to which each is a party, will be a legal, valid and binding
obligation of such Taberna Entity, enforceable against such Taberna Entity in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.
 
(c)           No filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any Governmental Entity or any
other Person, other than those that have been made or obtained, is necessary or
required for the performance by such Taberna Entity of its obligations under
this Agreement or to consummate the transactions contemplated herein.  The
performance by such Taberna Entity of its obligations under this Agreement and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of or constitute a default under any statute,
agreement or instrument, including its organizational documents, to which such
Taberna Entity is a party or by which it or its assets are bound and such
Taberna Entity has all right, power and authority to sell, transfer, exchange
and deliver the Original Preferred Securities to be exchanged by it hereunder.

 
- 17 -

--------------------------------------------------------------------------------

 

(d)           It is a “qualified purchaser” as such term is defined in
Section 2(a)(51) of the Investment Company Act.
 
(e)           Taberna IV and Taberna VI are the sole legal and beneficial owners
of the Trust I Preferred Securities and shall deliver the Trust I Preferred
Securities free and clear of any Lien or adverse claim of any other kind
whatsoever.
 
(f)           Taberna V and Taberna VI are the legal and beneficial owners of
the Trust II Preferred Securities and shall deliver the Trust II Preferred
Securities free and clear of any Lien or adverse claim of any kind whatsoever.
 
(g)           There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to its knowledge, threatened against or affecting it, except for such actions,
suits or proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents.
 
(h)           The outstanding principal amount of its respective Original
Preferred Securities is the face amount as set forth in such Original Preferred
Securities and as set forth further on Exhibits A-1 and A-2.
 
(i)            It is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.
 
(j)            It is an “accredited investor,” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act.  It has not made any
offers to sell, or solicitations of any offers to buy, all or any portion of the
Original Preferred Securities in violation of any applicable securities laws.
 
(k)           Neither it nor any of its Affiliates, nor any person acting on its
or its Affiliate’s behalf has engaged, or will engage, in any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.
 
(l)            It understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) it is acquiring the Securities for its own
account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and it agrees to the legends and transfer
restrictions applicable to the Securities contained in the New Indenture, and
(iii) it has had the opportunity to ask questions of, and receive answers and
request additional information from, the Company and is aware that it may be
required to bear the economic risk of an investment in the Securities.

 
- 18 -

--------------------------------------------------------------------------------

 

(m)           It has engaged third parties acting under its authority that are
entitled to fees and reimbursements of costs (the “Third Party Fees”) in
connection with this Agreement and the consummation of transactions contemplated
in this Agreement and the New Indenture for which the Company is responsible and
for which the Company has paid the Third Party Fees Payment (as defined below).
 
(n)           It (i) is a sophisticated entity with respect to the Exchange,
(ii) has such knowledge and experience, and has made investments of a similar
nature to the transaction contemplated hereby, so as to be aware of the risks
and uncertainties inherent in the Exchange and (iii) has independently and
without reliance upon the Company or any of its affiliates, and based on such
information as it has deemed appropriate, made its own analysis and decision to
enter into this Agreement, except that it has relied upon the Company’s express
representations, warranties, covenants and agreements in the Operative Documents
and the other documents delivered by the Company in connection therewith.
 
Except as expressly stated in this Agreement, each Taberna Entity makes no
representations or warranties, express or implied, with respect to the Exchange,
the Original Preferred Securities, the Existing Indentures, or any other matter.
 
18.         Covenants and Agreements of the Company.  The Company agrees with
Taberna and the Taberna Entities as follows:
 
(a)           During the period from the date of this Agreement to the Closing
Date, the Company shall use its best efforts and take all action reasonably
necessary or appropriate to cause its representations and warranties contained
in Section 4 hereof to be true as of the Closing Date and after giving effect to
the Exchange.
 
(b)           The Company will arrange for the qualification of the Securities
for sale under the laws of such jurisdictions as the Taberna Entities may
designate and will maintain such qualifications in effect so long as required
for the sale of the Securities.  The Company will promptly advise the Taberna
Entities of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose.
 
(c)           The Company will not, nor will it permit any of its Affiliates or
any person acting on their behalf to, engage in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act with respect to the
Securities.
 
(d)           The Company will not, and will not permit any of its Affiliates or
any person acting on its or their behalf to, directly or indirectly, make offers
or sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.

 
- 19 -

--------------------------------------------------------------------------------

 

(e)           The Company will not, and will not permit any of its Affiliates or
any person acting on its or their behalf to, engage in any form of “general
solicitation or general advertising” (within the meaning of Regulation D) in
connection with any offer or sale of the any of the Securities.
 
(f)           So long as any of the Securities are outstanding, (i) the
Securities shall not be listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system and (ii) the Company shall not be an open-end investment
company, unit investment trust or face-amount certificate company that is, or is
required to be, registered under Section 8 of the Investment Company Act, and,
the Securities shall otherwise satisfy the eligibility requirements of
Rule 144A(d)(3).
 
(g)           At Closing the Company shall furnish to the Taberna Entities and
Taberna Capital Management, LLC a duly completed and executed Officer’s
Financial Certificate in the form required pursuant to the New Indenture.
 
(h)           The Company will, during any period in which it is not subject to
and in compliance with Section 13 or 15(d) of the Exchange Act, or it is not
exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each Holder of the Securities,
upon the request of such Holder, any information required to be provided by
Rule 144A(d)(4) under the Securities Act.  If the Company is required to
register under the Exchange Act, such reports filed in compliance with
Rule 12g3-2(b) shall be sufficient information as required above.  This covenant
is intended to be for the benefit of the Holders of the Securities.
 
(i)           The Company will not, until one hundred eighty (180) days
following the Closing Date, without the Taberna Holders’ prior written consent,
offer, sell, contract to sell, grant any option to purchase or otherwise dispose
of, directly or indirectly, (i) any Securities or other securities substantially
similar to the Securities other than as contemplated by the New Indenture, if at
all, (ii) any other securities convertible into, or exercisable or exchangeable
for, any of the Securities or other securities substantially similar to the
Securities or (iii) any preferred securities, unless the Company provides the
Taberna Holders with an opinion of counsel (such counsel to have experience and
sophistication in the matters addressed in such opinion) addressed to the
Taberna Holders stating that any such offer, sale or other disposition will not
result in the Securities being integrated in a transaction that would require
registration under the Securities Act.
 
(j)           The Company will not identify any of the Indemnified Parties (as
defined below) in a press release or any other public statement without the
prior written consent of such Indemnified Party, unless such disclosure is
required by applicable statute, court of law, regulatory authority or securities
exchange.

 
- 20 -

--------------------------------------------------------------------------------

 

19.         Payment of Expenses.  In addition to the obligations agreed to by
the Company under Section 2(b)(vii) herein, the Company agrees to pay all costs
and expenses, exclusive of any Taxes, incident to the performance of the
obligations of the Company under this Agreement, whether or not the transactions
contemplated herein are consummated or this Agreement is terminated, including
all costs and expenses incident to (i) the authorization, issuance, exchange and
delivery of the Securities and any taxes payable in connection therewith; (ii)
the fees and expenses of counsel, accountants and any other experts or advisors
retained by the Company; and (iv) the fees and all reasonable expenses of the
New Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees.  The fees of the New Indenture Trustee (excluding fees and
disbursements of counsel) shall not exceed the amounts set forth in that certain
Fee Agreement dated as of the date hereof between the Company and BNYM, executed
in connection with this Agreement and the New Indenture.  In addition, the
Company has paid $550,000 (the “Third Party Fees Payment”) to Taberna, or its
designee(s), as payment for the Third Party Fees.  In the event that Taberna
determines not to consummate the transactions contemplated herein otherwise than
as a result of the Company’s failure to comply with the terms or conditions of
this Agreement, Taberna shall return such amount to the Company promptly after
such determination is made.
 
20.         Indemnification.  (a)  The Company agrees to indemnify and hold
harmless the Taberna Holders, Taberna, Taberna Capital Management, LLC, Taberna
Securities, LLC, and their respective affiliates (collectively, the “Indemnified
Parties”), the Indemnified Parties’ respective directors, officers, employees
and agents and each person, if any, who controls the Indemnified parties within
the meaning of the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which the
Indemnified Parties may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based on (i) any untrue statement or
alleged untrue statement of a material fact contained in any information or
documents provided by or on behalf of the Company, (ii) any omission or alleged
omission to state a material fact required to be stated or necessary to make the
statements contained in any information provided by the Company, in light of the
circumstances under which they were made, not misleading, or (iii) the breach or
alleged breach of any representation, warranty, or agreement of the Company
contained herein.  The Company agrees to reimburse each such Indemnified Party,
as incurred, for any legal or other expenses reasonably incurred by the
Indemnified Parties in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability that the Company may otherwise have.
 
Promptly after receipt by an Indemnified Party under this Section 8 of notice of
the commencement of any action, such Indemnified Party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section
8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a)
above.  The Indemnified Parties shall be entitled to appoint counsel to
represent the Indemnified Parties in any action for which indemnification is
sought.  An indemnifying party may participate at its own expense in the defense
of any such action; provided, however, that counsel to the indemnifying party
shall not (except with the consent of the Indemnified Party) also be counsel to
the Indemnified Party.  In no event shall the indemnifying parties be liable for
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all Indemnified Parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances,
unless an Indemnified Party elects to engage separate counsel because such
Indemnified Party believes that its interests are not aligned with the interests
of another Indemnified Party or that a conflict of interest might result.  An
indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.

 
- 21 -

--------------------------------------------------------------------------------

 

21.         Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Company and/or its officers set forth in or made pursuant to this Agreement will
remain in full force and effect and will survive the Exchange.  The provisions
of Sections 7 and 8 shall survive the termination or cancellation of this
Agreement.
 
22.         Holder Representative.  The Taberna Entities hereby appoint Taberna
Capital Management, LLC as the Holder Representative as defined in the
Indenture.
 
23.         Amendments.  This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.
 
24.         Notices.  All communications hereunder will be in writing and
effective only on receipt, and will be mailed, delivered by hand or courier or
sent by facsimile and confirmed or by any other reasonable means of
communication, including by electronic mail, to the relevant party at its
address specified in Exhibit C.
 
25.         Successors and Assigns.  This Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.  Nothing expressed or mentioned in this Agreement is intended
or shall be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 8 hereof and their successors, assigns, heirs and legal
representatives, any right or obligation hereunder.  None of the rights or
obligations of the Company under this Agreement may be assigned, whether by
operation of law or otherwise, without Taberna’s prior written consent.  The
rights and obligations of the Taberna Holders under this Agreement may be
assigned by the Taberna Holders without the Company’s consent; provided that the
assignee assumes the obligations of any such Taberna Holders under this
Agreement.
 
26.         Applicable Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 
- 22 -

--------------------------------------------------------------------------------

 

27.         Submission to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY
BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.
 
28.         Counterparts and Facsimile.  This Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.  This Agreement may be executed by any
one or more of the parties hereto by facsimile.
 
29.         Entire Agreement.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supercedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.
 
[Signature Page Follows]

 
- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.
 

 
BRT REALTY TRUST
       
By:
/s/ Mark H. Lundy
   
Mark H. Lundy
   
Senior Vice President

 
(Signatures continue on the next page)
 
[BRT - Signature Page to Exchange Agreement]
 
 
 

--------------------------------------------------------------------------------

 

TABERNA, AS HOLDERS OF THE ORIGINAL PREFERRED SECURITIES AND AS HOLDERS (AS
DEFINED IN THE NEW INDENTURE):
 

 
TABERNA PREFERRED FUNDING IV, LTD.
       
By: 
/s/ Alasdair Foster
 
Name: Alasdair Foster
 
Title:   Director
       
TABERNA PREFERRED FUNDING V, LTD.
       
By:
/s/ Alasdair Foster
 
Name: Alasdair Foster
 
Title:   Director
       
TABERNA PREFERRED FUNDING VI, LTD.
     
By:
/s/ Alasdair Foster
 
Name: Alasdair Foster
 
Title:   Director


 
 

--------------------------------------------------------------------------------

 